Judgment unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: The court erred in awarding $.31 per square foot for both parcels. The larger parcel was zoned commercial, but the smaller parcel was zoned residential at the time of the taking. 'However, claimant acquired parcels on each side of his 60-foot lot before the appropriation, thus indicating that there existed a reasonable probability of an imminent change in zoning for this assembled parcel from residential to commercial, justifying a commercial use as found by the court. Before the case was tried the assembled parcel had been rezoned to commercial. In these circumstances, we should allow for the 60-foot lot a commercial valuation with a nominal discount factor of $.01 per square foot (Mastroieni v. State of New York, 25 A D 2d 463). Thus the award of $.31 per square foot for the 77,057 square feet, or $23,887, should be modified to $.31 per square foot for 69,304 square feet and $.30 per square foot for 7,753 square feet, for a total award of $23,810. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Marsh, P. J., Moule, Cardamone, Mahoney and Del Vecchio, JJ.